DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2, 11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, the limitation “a reflective surface” is unclear with respect to claim 1 in which claim 2 is dependent. In claim 1, it is mentioned that the diverging member comprises a reflective member, then in claim 2 it is repeated. It is unclear whether the applicant is claim two separate surfaces or the same surface. If it is the same surface then the article “a” should be changes to “the”. If not the same surface then an identifier to show these are different surface should be included such as a second reflective surface. Please clarify. The claim will be interpreted within the broadest reasonable interpretation. 
In regards to claim 11, the limitation “the housing” lacks antecedent basis. Nowhere in claim 1, which claim 11 is dependent is a housing disclosed. Please clarify and fix.
In regards to claim 15, the limitation “the side of the housing” lacks antecedent basis. Nowhere in claim 1, which claim 15 is dependent is a housing disclosed, and neither a side of a housing is disclosed. Please clarify and fix.
Claims 16-17 are rejected to because of their dependency on claim 15.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 2, 4, 5, 11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20090002678) in view of Mori (US 20080088818).
Re claim 1: Tanaka teaches a light detection and ranging (LIDAR) device (fig. 10) comprising: a light source (10) configured to emit a first light beam (L1/L1’); a photodetector (20) configured to detect a second light beam (L2/L2’), the second light beam (L2/L2’) being a reflected or scattered light beam of the first light beam (L2/L2’) reflected or scattered by an object (paragraph 56); a diverging member (40/530) comprising a reflective surface (531/41a/41) configured to diverge the first light beam (L1/L1’) in omnidirection by rotating about a rotation axis (42a) (see fig. 10, paragraph 68 and 75), the first light beam (L1/L1’) being incident on the diverging member (40/530) from the light source (10) (see fig. 10); a converging member (62) comprising an optical element (62) including one or more of a refractive and/or reflective material configured to converge the second light beam (L2/L2’) from the object and configured to cause the second light beam (L2/L2’) to be incident on the photodetector (20) (paragraph 56, see fig. 10); and the photodetector (20) configured to obtain location information of the object using a detection result of the photodetector (20) (paragraphs 72 and 75), but does not specifically teach a processor. Mori teaches a processor (93) (paragraph 49 and 58) to obtain location information of an object using a detection result of a photodetector (5) (see fig. 2, paragraphs 55-58, 49 and 37). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a processor similar to Mori to determine location of an object using the photodetector of Tanaka in order to process the output efficiently and communicate between other circuits while also being able to control other circuits in the system providing for more efficient compact LIDAR system.
Re claim 2: Tanaka as modified by Mori teaches the LIDAR device, wherein the diverging member (Tanaka, 40/530) comprises: a reflective surface (Tanaka, 531 of 41a/531) (Tanaka, see fig. 10 and 11) that is asymmetrical with respect to the rotation axis (Tanaka, 42a) (Tanaka, see fig. 10 and 11).
Re claim 4: Tanaka as modified by Mori teaches the LIDAR device, wherein the photodetector (Tanaka, 20) is arranged on the rotation axis (Tanaka, 42a) and is configured to remain fixed while the diverging member (Tanaka, 40/530) rotates (Tanaka, see fig. 10).
Re claim 5: Tanaka as modified by Mori teaches the LIDAR device, further comprising: a driving member (Tanaka, 50/534) comprising a motor (Tanaka, 50/534) configured to rotate the diverging member (Tanaka, 40/530, see fig. 10).
Re claim 11: Tanaka as modified by Mori teaches the LIDAR device, wherein the housing (Tanaka, 3/5) includes a portion comprising a transparent material (Tanaka, 5) (Tanaka, fig. 10, paragraph 68).
Re claim 18: Tanaka figure 10 as modified by Mori teaches The LIDAR device of claim 1, wherein the diverging member (Tanaka, 40 of 40/530) is configured to reflect the second light beam (Tanaka, L2/L2’) incident on the diverging member (Tanaka, 40 of 40/530) from the object (Tanaka, see fig. 10), to the converging member (Tanaka, 62), but figure 10 in Tanaka does not specifically teach the converging member comprises: a fourth reflector configured to reflect the second light beam incident on the fourth reflector from the diverging member, to the photodetector. Tanaka in figure 3 teaches a converging member (62/130) comprises: a fourth reflector (130) configured to reflect the second light beam (L2/L2’) incident on the fourth reflector (130) from the diverging member (62/130), to a photodetector (20) (see fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the converging member include a fourth reflector similar to Tanaka in figure 3 instead of the structure in Tanaka figure 10 as modified by Mori in order to have an alternate way or rearranging elements within a housing in order to reduce size or use fewer elements providing for a more compact and versatile design (MPEP, 2144.04, VIC). 
Re claim 20: Tanaka as modified by Mori teaches the LIDAR device, wherein the processor (Mori, 93, paragraph 49 and 58, processor/microcomputer, Tanaka, paragraph 72, determine distance on detection time) is further configured to: determine at least one of a direction of the object, a height of the object, or a distance to the object, the direction of the object based on a rotation direction of a reflective surface of the diverging member, the height of the object based on a tilt angle of the reflective surface of the diverging member, and the distance to the object based on detection time for the photodetector to detect the second light beam (Tanaka, paragraph 72, determine distance on detection time).

8.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20090002678) as modified by Mori (US 20080088818) as applied to claim 2 above, and further in view of Nakase et al. (US 20010035946).
Re claim 3: Tanaka as modified by Mori teaches the LIDAR device, wherein the reflective surface (Tanaka, 531 of 41a/531) is tilted at a certain angle with respect to the rotation axis (Tanaka, 42a) (Tanaka, see fig. 10), and the first light beam (Tanaka, L1/L1’) is incident on the reflective surface (Tanaka, 531 of 41a/531) (Tanaka, see fig. 10), but does not specifically teach the first light beam is parallel to the rotation axis. Nakase teaches a first light beam (La1) is incident on a reflective surface (4a) and is parallel to a rotation axis (center axis of 41 in which reflector 4 is located and rotated, see fig. 1 and 2, paragraph 30 and 33). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the light source in a different location so that the first light beam is parallel to the rotation axis similar to Nakase with the system of Tanaka as modified by Mori in order to reduce the size of the device by having all the elements in a desired region of the system providing for a more compact design (MPEP, 2144.04, VIC). 

9.	Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20090002678) as modified by Mori (US 20080088818) as applied to claim 5 above, and further in view of Kim (US 20140198308).
Re claim 6: Tanaka as modified by Mori teaches the LIDAR device, further comprising: a housing (Tanaka, 3/5/4) comprising a top surface (Tanaka, surface where 40 is attached by way of 42/50) and a side surface (Tanaka, surface to right or left of surface where 40 is attached by way of 42/50), the top surface (Tanaka, surface where 40 is attached by way of 42/50) contacting the diverging member (Tanaka, 40 of 40/530), but does not specifically teach the side surface contacting the driving member. Kim teaches a housing (230/222/220) comprising a top surface (230) and a side surface (222/220), the top surface (230) contacting a diverging member (232), and the side surface (222/220) contacting a driving member (280/282) (see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the side surface of Tanaka as modified by Mori on contact with the driving member similar to Kim in order to have an alternative way of moving the diverging member to point in a plurality of directions providing for a more versatile design structure.
Re claim 8: Tanaka as modified by Mori and Kim teaches the LIDAR device, wherein the light source (Tanaka, 10, Kim, 240), the photodetector (Tanaka, 20, Kim, 254), the diverging member (Tanaka, 40/530, Kim, 232), and the converging member (Tanaka, 62, Kim, 252) are arranged in an internal space of the housing (Tanaka, 3/4/5, fig. 10, Kim, 230/222/220).

10.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20090002678) as modified by Mori (US 20080088818) and Kim (US 20140198308) as applied to claim 6 above, and further in view of Krawczyk et al. (US 5337189).
Re claim 7: Tanaka as modified by Mori and Kim teaches the LIDAR device, wherein the driving member (Kim, 280/282) comprises: a motor (Kim, 280), a first gear (Kim, 282) connected to the motor (Kim, 280) and configured to be rotated by the motor (Kim, 280) (Kim, see fig. 4); and the side surface (Kim, 222/220) of the housing (Kim, 230/222/220) and configured to rotate the housing (Kim, 230/222/220) based on a rotation of the first gear (Kim, 282) while being engaged with the first gear (Kim, 282, see fig. 4), but does not specifically teach a second gear arranged on the side surface of the housing. Krawczyk teaches a motor (22), a first gear (23) connected to the motor (22) and configured to be rotated by the motor (22) (see fig. 4); and a second gear (24) arranged on a side surface of a housing (20) and configured to rotate the housing (20) based on a rotation of the first gear (23) while being engaged with the first gear (23) (see fig. 4, col. 4, lines 10-16). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a second gear similar to Krawczyk with the first gear of Tanaka as modified by Mori and Kim in order to ensure proper connection to the side of the housing providing for more accurate rotation of the housing and diverging member. 

11.	Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20090002678) as modified by Mori (US 20080088818) and Kim (US 20140198308) as applied to claim 8 above, and further in view of Nakase et al. (US 20010035946).
Re claim 9: Tanaka as modified by Mori and Kim teaches the LIDAR device, further comprising: the housing (Tanaka, 3 of 3/4/5) arranged between the diverging member (Tanaka, 40/530) and the photodetector (Tanaka, 20) in the internal space of the housing (Tanaka, 3/4/5), but does not specifically teach a light blocking member comprising a light-blocking material arranged between the diverging member and the converging member in the internal space of the housing. Nakase teaches a light blocking member (42) comprising a light-blocking material (light shielding plate, paragraph 40) arranged between a diverging member (21/22/4a) and a converging member (31) in an internal space of a housing (1/13/11) (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a light blocking member similar to Nakase with the device of Tanaka as modified by Mori and Kim in order to reduce light scattering within the housing from entering the photodetector providing for higher quality light measurements of the object and more accurate distance measurements. 
Re claim 10: Tanaka as modified by Mori, Kim and Nakase teaches the LIDAR device, wherein the light blocking member (Nakase, 42) includes a hole (Nakase, 24) configured to pass the first light beam (Nakase, La1) to the diverging member (Nakase, 21/22/4a), the first light beam (Nakase, La1) being emitted from the light source (Nakase, 2) (Nakase, see  fig. 1).

12.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20090002678) as modified by Mori (US 20080088818) as applied to claim 1 above, and further in view of Mheen et al. (US 20140240691) and Nakamura (US 20150268346).
Re claim 12: Tanaka as modified by Mori teaches the LIDAR device, wherein the converging member (Tanaka, 62), but does not specifically teach the converging member comprises a fisheye lens having an angle of view of 180 degrees or more. Mheen teaches a converging member (622) comprising a fisheye lens (fig. 5, paragraph 86). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the converging member of Tanaka as modified by Mori be a fisheye lens in order to have a lens that captures incident light at large angles providing for a wide angle lens allowing for more efficient light capture and more accurate distance measurements. Tanaka as modified by Mori and Mheen does not specifically teach having an angle of view of 180 degrees or more. Nakamura teaches a fisheye lens (101) with an angle of view of 180 degrees or more (paragraph 40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fisheye lens of Tanaka as modified by Mori and Mheen with an angle of view of 180 degrees or more similar to Nakamura in order to have a lens that captures incident light at large angles providing for a wide angle lens allowing for more efficient light capture and more accurate distance measurements.
Re claim 13: Tanaka in figure 10 as modified by Mori, Mheen and Nakamura teaches the LIDAR device, wherein a central axis of the fisheye lens (Mheen, 622, Nakamura, 101, Tanaka, 62) is aligned with a central axis of the photodetector (Tanaka, 20, see fig. 10), but does not specifically teach is not aligned with the rotation axis. Tanaka in figure 3 teaches a lens (62) aligned with a central axis of a photodetector (20) and not aligned with an axis of rotation (42a) (see fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the lens not aligned with the rotation axis similar to Tanaka in figure 3 instead of the structure in Tanaka figure 10 as modified by Mori, Mheen and Nakamura in order to have an alternate way or rearranging elements within a housing in order to reduce size or use fewer elements providing for a more compact and versatile design (MPEP, 2144.04, VIC). 
	
13.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20090002678) as modified by Mori (US 20080088818) as applied to claim 1 above, and further in view of Maruyama (US 20190079281).
Re claim 14: Tanaka as modified by Mori teaches a converging member (62) comprising an optical element (Tanaka, 62) including one or more of a refractive and/or reflective material configured to converge the second light beam (Tanaka, L2/L2’) from the object and configured to cause the second light beam (Tanaka, L2/L2’) to be incident on the photodetector (Tanaka, 20) (Tanaka, paragraph 56, see fig. 10), but does not specifically teach the converging member comprises: a plurality of reflectors configured to reflect the second light beam to be incident on the photodetector. Maruyama teaches a converging member (17a/17b) comprises: a plurality of reflectors (17a/17b) configured to reflect a second light beam to be incident on a photodetector (17c) (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a plurality of reflectors instead of a lens of Tanaka as modified by Mori similar to Maruyama in order to ensure the desired amount of light from the surrounding scene enters the photodetector providing for another way to detect light more efficiently allowing for a more versatile design.
14.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20090002678) as modified by Mori (US 20080088818) as applied to claim 18 above, and further in view of Mori et al. (US 20050024625 herein after Mori ‘625).
Re claim 19: Tanaka figure 10 as modified by Mori and Tanaka figure 3 teaches the fourth reflector (Tanaka, 130) configured to reflect the second light beam (Tanaka, L2/L2’) incident on the fourth reflector (Tanaka, 130) from the diverging member (Tanaka, 62/130), to the photodetector (Tanaka, 20) (Tanka, see fig. 3), but does not specifically teach the fourth reflector is configured to rotate about the rotation axis. Mori ‘625 teaches a fourth reflector (31) is configured to rotate about a rotation axis (see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fourth reflector of Tanaka figure 10 as modified by Mori and Tanaka figure 3 rotate about the rotation axis similar to Mori ‘625 in order to capture the reflected light from the entire scene of rotation providing for a more accurate scene detection and distance measurements to objects in the scene. 

Allowable Subject Matter
15.	Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to claim 15, the prior art of record individually or in combination fails to teach the LIDAR device of claims 14 and 1 as claimed, more specifically in combination with wherein the plurality of reflectors comprise: a first reflector arranged on the side surface of the housing and configured to reflect the second light beam toward a lower portion of the housing; a second reflector arranged under the first reflector and configured to reflect the second light beam to an internal space of the housing, the second light beam being incident on the second reflector from the first reflector; and a third reflector arranged in the internal space of the housing and configured to reflect the second light beam to the photodetector, the second light beam being incident on the third reflector from the second reflector.
Claims 16 and 17 would be allowable because of their dependency on claim 15.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878